PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion for correction of sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he claims that his multiple convictions were habitualized and then stacked consecutively in violation of the ruling announced in Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).
Although the trial court incorrectly ruled that this claim was barred by the law of the case, see McBride v. State, 810 So.2d 1019, 1023 (Fla. 5th DCA 2002), the summary denial was nevertheless correct because the appellant’s allegations and the record excerpts upon which he relies do not establish that his crimes occurred during a single criminal episode. Compare Valdes v. State, 765 So.2d 774 (Fla. 1st DCA 2000). Accordingly, we affirm.
AFFIRMED.
WOLF, VAN NORTWICK and POLSTON, JJ., concur.